

 SCON 1 ENR: Extending the life of the Joint Congressional Committee on Inaugural Ceremonies.
U.S. Senate
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. CON. RES. 1IN THE SENATE OF THE UNITED STATESJanuary 3, 2017Agreed toCONCURRENT RESOLUTIONExtending the life of the Joint Congressional Committee on Inaugural Ceremonies.
	
		1.Reauthorization of Joint
 CommitteeEffective from January 3, 2017, the joint committee created by Senate Concurrent Resolution 28 (114th Congress), to make the necessary arrangements for the inauguration of the President-elect and the Vice President-elect of the United States, is continued with the same power and authority provided for in that resolution.
		2.Use
 of CapitolEffective from January 3, 2017, the provisions of Senate Concurrent Resolution 29 (114th Congress), to authorize the use of the rotunda and Emancipation Hall of the Capitol by the Joint Congressional Committee on Inaugural Ceremonies in connection with the proceedings and ceremonies conducted for the inauguration of the President-elect and the Vice President-elect of the United States are continued with the same power and authority provided for in that resolution.Secretary of the SenateClerk of the House of Representatives